Title: From John Adams to Edmund Jenings, 18 August 1781
From: Adams, Abigail
To: Jenings, Edmund



Dr. Sir
Amsterdam Aug. 18. 1781

I have received your favour of 11. will take measures to repay the 20£. The ode is very fine. I shall be happy if the News is confirmed, that your Nephew has Succeeded. But have no News from America.
The Pou, I read, nine months ago with Contempt and Disgust. I would not have gone through it, if it had not been merely to know that I had read it, as I think it a Duty to read every Thing which relates to America.
An Engagement there has been, in the old Style. A good Hint this to our Ennemies. It would bring them to reason, if they were what they are not, rational Creatures. Parkers own Account is enough to shew that the Dutch did their Duty: But will not Parker be shot, for not doing his?
The Empress of Russia has invited their High mightinesses to the Congress qui doit etre a Vienne. But what Says the King of England?
I thank you Sir for the Books on publick Happiness, which I received safe, but have not Seen the Gentleman. Have not yet received the Books from Ostend. My Regards to Mr. Lee.

Adieu
A A.

